DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 14 respectively of copending Application No. 16137153 in view of Vu et al (US 20070192910 A1) hereinafter referred to as Vu.
This is a provisional nonstatutory double patenting rejection. (FP 08-37)
16137143 Current Application (‘143)
16137153 Co-pending app, Claims 1/4/2021 (‘153)
Claim 1. A robot capable of interacting with a user in a location, the robot comprising: (a) a camera configured to capture local images; 
Claim 1. A robot capable of interacting with a user in a location, the robot comprising: (a) a camera configured to capture local images; 
(b) an image recognition processor coupled to the camera; 
(b) an image recognition processor coupled to the camera; 
c) a microphone configured to capture local sounds and a loudspeaker; 
(c) a microphone configured to capture local sounds and a loudspeaker; 
(d) one or more environment sensors for at least one of ambient temperature, infrared light, ultra-violet light, electromagnetic waves of another frequency, pressure, smoke, carbon monoxide, humidity, location, and movement; 
(See Vu et al reference below.)
(e) a voice assistant coupled to the microphone and the loudspeaker; and 
(d) a voice assistant coupled to the microphone and the loudspeaker; and 
(f) a wireless transceiver capable of performing two-way communication, wherein the wireless transceiver at least one of communicates over a radio-frequency (RF) electromagnetic field and communicates optically; 
(e) a wireless transceiver capable of performing two-way communication, wherein the wireless transceiver at least one of communicates over a radio-frequency (RF) electromagnetic field and communicates optically;
wherein the robot is configured to: (i) autonomously move around in the location; 
wherein the robot is configured to: (i) autonomously move around in the location; 
(ii) create a model of the location and recognize changes in the location;
(ii) create a model of the location and recognize changes in the location;
iii) recognize objects of interest and situations based on results from the image recognition processor; 
 (iii) recognize objects of interest and situations based on results from the image recognition processor;

wherein: a. a situation is a regular situation, and wherein the robot is configured to anticipate one or more commands associated with the regular situation; b. an anticipated command includes switching a TV to user-preferred content; c. the robot executes and/or controls a method with the following steps: (1) waiting by an entrance of the location and determining if the user enters; (2) upon determining that the user enters, turning on the TV and forwarding a user profile to the TV; and (.3) on the TV, switching on content based on user preferences stored in the user profile.
(iv) recognize beings based on at least one of image recognition results from the image recognition processor and voice recognition, wherein the beings include at least one of the user, a family member, a friend, an acquaintance, a visitor, a coworker, another human, a pet, and another animal; 

(v) recognize the beings based on results from the voice assistant; 

(vi) monitor the user; 

(vii) monitor camera images and recognize user body language and gesture commands using the image recognition processor; 

(viii) monitor sounds and recognize voice commands using the voice assistant; 

(ix) communicate with the user via at least one of the voice assistant and the wireless transceiver; 

(x) communicate with and control a television (TV) via the wireless transceiver; 

(xi) using one of a TV display and a handheld device display as a primary display to communicate with the user; and

 (xii) communicate with, receive information from, and control other devices via the wireless transceiver, wherein the other devices include at least one of a television, a camera, a home alarm system, a home appliance, consumer electronics, a telephone, lighting, a heater, and an air conditioner.


(v) recognize the beings based on results from the voice assistant; 

(vi) monitor the user; 

(vii) monitor camera images and recognize user body language and gesture commands using the image recognition processor; 

(viii) monitor sounds and recognize voice commands using the voice assistant; 

(ix) communicate with the user via at least one of the voice assistant and the wireless transceiver; 

(x) communicate with and control a television (TV) via the wireless transceiver; 

(xi) using one of a TV display and a handheld device display as a primary display to communicate with the user; and 


Claim 2, The robot of claim 1, further comprising a video projector.
Claim 14, The robot of claim 13, wherein the robot presents the key events using a built in projector.
Claim 12, The robot of claim 1, configured to be taught by the user, through voice commands and local images, that an object comprises an object of interest.
Claim 7, The robot of claim 1, wherein a situation is a non-regular situation, and wherein the robot is configured to validated if the situation is desired

(See Vu et al reference below.)
Claim 13, The robot of claim 1, configured to determine that an object comprises an object of interest by applying deep-learning techniques on at least one of local images and local sounds.
Claim 3, The robot of claim 2, wherein a situation is one of user defined, and automatically defined based on artificial intelligence learning techniques.

(See Vu et al, and Das et al reference below.)


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16137153 hereinafter referred to as “153” and in view of Vu et al (US 20070192910 A1) hereinafter referred to as Vu.
Regarding claim 1, This application’s Claim 1 is broader than ‘153’s Claim 1 except that this application’s claim 1 additionally has “one or more environment sensors”. 
Essentially, but for “one or more environment sensors”, ‘153’s Claim 1 would anticipate ‘143’s. 
‘153’s Claim 1 does not explicitly disclose “one or more environment sensors for at least one of ambient temperature, infrared light, ultra-violet light, electromagnetic waves of another frequency, pressure, smoke, carbon monoxide, humidity, location, and movement”.
However, Vu discloses: “one or more environment sensors for at least one of ambient temperature, infrared light, ultra-violet light, electromagnetic waves of another frequency, pressure, smoke, carbon monoxide, humidity, location, and movement;” [Vu teaches, (Vu, 0051), 0051,  …”the sensor may include a camera, an optical sensor, an IR sensor, a key detector, a motion detector, a contact switch, a pressure detector, a proximity sensor, a sonar, a laser based obstacle detector, a noise detector, and/or a microphone, inter alia.”]
It would have been obvious for a person of ordinary skill in the art to modify ‘153’s Claim 1 with Vu’s teaching of environment sensors because it would add a “safety condition” see (Vu, 0051), by having a variety of environment sensor the robot is able to detect more and be less likely to become an obstacle, see (Vu’s abstract), for this motivation. 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16137153 hereinafter referred to as “153” and in view of Vu et al (US 20070192910 A1) hereinafter referred to as Vu.
Regarding claim 2, Application 153 discloses: The robot of claim 1, further comprising a video projector. [153 teaches, (153, claim 14), ”The robot of claim 13, wherein the robot presents the key events using a built in projector.”]
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16137153 hereinafter referred to as “153” and in view of Vu In further view of Das et al, (US 10108850 B1), hereinafter referred to as Das.
Regarding claim 13, Application 153 discloses: The robot of claim 1, configured to determine [“153” teaches, (153 claim 3) “The robot of claim 2, wherein a situation is one of user defined, and automatically defined based on artificial intelligence learning techniques.”] 
153 does not explicitly disclose: …“that an object comprises an object of interest”… However, [Das teaches, (Das, Column 3, lines 35-44) “Embodiments provide for a novel technique 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the teachings of Das, and add the deep-learning algorithm to “153’s” robot to facility object detection. (See Das abstract) for this motivation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Vu et al (US 20070192910 A1) hereinafter referred to as Vu.
Regarding claim 1, Vu discloses A robot capable of interacting with a user in a location, 
[Vu teaches (Vu, abstract), “A mobile robot guest for interacting with a human resident performs a room-traversing search procedure prior to interacting with the resident”…]
the robot comprising: 
(a) a camera configured to capture local images; [Vu teaches (Vu, 0048), “Regarding the mobile robot, the sensor may include at least one of a camera”…]
(b) an image recognition processor coupled to the camera; [Vu teaches, (Vu, 0006), “In one aspect, the invention relates to a robot for regimen compliance management, including a processor, a memory accessible by the processor, a sensor capable of detecting a presence of a person within a detection range of the robot”…]
(c) a microphone configured to capture local sounds and a loudspeaker; [Vu teaches, (Vu, 0048), “Regarding the mobile robot, the sensor may include at least one of a camera, a microphone”…] Also, [(Vu, 0245), “When a person is detected, the robot may attempt to identify the person by employing an audible or visible query that asks whether the person is present, via a speaker and/or recorded speech or sounds, or synthesized speech or sounds”...]
(d) one or more environment sensors for at least one of ambient temperature, infrared light, ultra-violet light, electromagnetic waves of another frequency, pressure, smoke, carbon monoxide, humidity, location, and movement; [Vu teaches, (Vu, 0051), 0051,  …”the sensor may include a camera, an optical sensor, an IR sensor, a key detector, a motion detector, a contact switch, a pressure detector, a proximity sensor, a sonar, a laser based obstacle detector, a noise detector, and/or a microphone, inter alia.”]
(e) a voice assistant coupled to the microphone and the loudspeaker; [Vu teaches (Vu, 0281), …“The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
and (f) a wireless transceiver capable of performing two-way communication, wherein the wireless transceiver at least one of communicates over a radio-frequency (RF) electromagnetic field and communicates optically; [Vu teaches, (Vu, 0048), “In accordance with another embodiment, the mobile robot for interacting with a person may include at least one sensor”… ... “The mobile robot may further include a wireless transmitter for transmitting and output of the sensor”…] Also, [(Vu, 0192) "General enabling network architecture is shown in FIGS. 8A and 8B. Each robot 10 in a home (multiple robots or other embedded devices with access to the robot base station possible) is linked to the robot base station via different levels of pre-installed security and compatible cryptographic keys. As shown in FIG. 8B, the connection 8B-2 would generally be carried in frames or packets of an RF protocol, would use IP stack protocols within this (TCP, UDP, HTTP), and would have a trust boundary within this (a virtual private network VPN or secure socket layer SSL boundary). Generally, the robots 10 are wirelessly connected, and the robot base station is an RF station using an RF bandwidth and protocol sufficient for the data that will be sent to and from the robot 20. For example, for a robot 10 capable of videoconferencing, a relatively high bandwidth RF modality such as 802.11 a/b/g/n would be useful.”…]
wherein the robot is configured to: 
(i) autonomously move around in the location; [Vu teaches, (Vu 0228), ...”when the robot is autonomously navigating from room to room”...]
(ii) create a model of the location and recognize changes in the location; [Vu teaches, (Vu 0226), “In constructing a topological map of the environment, the robot may move about the home and note rooms or other subdivisions of the environment. These subdivisions may be any 
(iii) recognize objects of interest and situations based on results from the image recognition processor; [Vu teaches, (Vu, 0226), …”. The robot may identify the spaces at boundaries of rooms via "lighthouses," or by visual identification of features (windows, etc.).”… …”The robot may also identify persons and things (a charging station, doors, windows, keys, pets, etc.),”…] Additionally, [(Vu, 0182), …”The robot interrupts expression motion(s) in response to the event detected by the robot. The robot is stopped ( or other corrective behavior) to reposition the robot according to the event.”]
(iv) recognize beings based on at least one of image recognition results from the image recognition processor and voice recognition, wherein the beings include at least one of the user, a family member, a friend, an acquaintance, a visitor, a coworker, another human, a pet, and another animal; [Vu teaches, (Vu, 226), …”the robot could identify a person by a signature heat, voice, and/or visual recognition pattern, as described herein.”] Also, [(Vu, 227), …”the location of any identified person or thing within the house may be tracked. Such technology allows the resident or caregiver to monitor the location of objects, persons, or the like within the home,”…]
(v) recognize the beings based on results from the voice assistant; [Vu teaches, (Vu 0246), “The mobile robot may also use a secondary system for confirming the identity of a person, such as by analyzing an infrared image or signature heat pattern corresponding to the person being sought, performing acoustic analysis to recognize the voice of the person,”…] Also [(Vu, 0281), The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
(vi) monitor the user; [Vu teaches, (Vu, 0149), “In addition, the robot 100 may include a microphone that monitors ambient sound or noise levels. When the microphone input indicates sound corresponding to speech, for example, the robot may determine that it is likely a person is in the vicinity, and accordingly reduce its movement speed, in order to reduce the chance of colliding with the person. The robot 100 may also monitor other sensors such as heat detectors (infrared photosensors, for example) or cameras, and make behavior determinations based on one or more of the sensors. For example, if no person is in fact in the vicinity of the robot, but the television is turned on, then the robot's microphone detects speech, but the heat detector does not indicate the presence of any heat sources. In such a case, the robot 100 may instead determine that no person is present, and accordingly decide not to reduce its movement speed.”]
(vii) monitor camera images and recognize user body language and gesture commands using the image recognition processor; [Vu teaches, (Vu, 0246), “The mobile robot may also use a secondary system for confirming the identity of a person, such as by analyzing an infrared image or signature heat pattern corresponding to the person being sought, performing acoustic analysis to recognize the voice of the person, detecting an RFID or magnetic tag associated with the person or carried by the person, detecting a particular motion or a gesture, and/or performing image analysis on a video stream or still image frame generated by a camera to recognize facial features or memorized clothing sets typically worn by a person.”]
(viii) monitor sounds and recognize voice commands using the voice assistant;  [Vu teaches, (Vu 0246), …“performing acoustic analysis to recognize the voice of the person”...], Also [(Vu, 0281), “21Attorney Docket No. 020699-112710USClient Reference No. 201805922.01The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
(ix) communicate with the user via at least one of the voice assistant and the wireless transceiver; [Vu teaches, (Vu, 0249), “When the mobile robot encounters a closed door, it may 
(x) communicate with and control a television (TV) via the wireless transceiver; [Vu teaches, (Vu, 281), “The robot can then employ a compatibility routine to control the devices according to the overall task specified by the resident, by coordinating compatibility of inputs and outputs (e.g., in response to a command to watch TV, the robot may activate, via the received IR codes: the TV ON, the DVD OFF, the cable box ON, and the TV to the CABLE input; in response to a command to watch a DVD, the robot may activate, via the received IR codes, the TV ON, the DVD ON, the cable box OFF, and the TV to the S-VIDEO input).”…] Also, [(Vu, 0131), “a set-top box STB may form a part of the robot system. The set-top box STB may be integrated with the robot base station or a separate component privileged on the robot base station network. As noted, the base station (and possibly the STB) are located in the home at the broadband ingress (typically cable, xDSL modem or fiber optic terminal, but also WA.sub.N wireless networks)”…]
(xi) using one of a TV display and a handheld device display as a primary display to communicate with the user; . [Vu teaches, (0241), “The robot may also send streaming video to the resident as it moves throughout the home.”] Also, [(Vu, 0228), Once in an identified room (if permissions are appropriate), the robot may take a video or still image of the space, and either return to the resident to display this data, or send it remotely to the resident's computer, networked television, or personal digital assistant”…] 
and (xii) communicate with, receive information from, and control other devices via the wireless transceiver, wherein the other devices include at least one of a television, a camera, a home alarm system, a home appliance, consumer electronics, a telephone, lighting, a heater, and an air conditioner. [Vu teaches, (Vu, 0048), “The mobile robot 1 may control or manipulate an object in the household of the person (for example, turning on a television at a certain time by using an on-board IR transmitter), or point to an object or location at a certain time of day, as components of robot operation.”] Also, [(Vu, 0198), “The base station includes a wireless transceiver capable of communicating TCP/IP transmissions over a local wireless protocol and a wired Ethernet connector for communicating TCP/IP transmissions over a local wired Ethernet accessing the Internet.”]
Regarding claim 2, Vu discloses the following limitation: The robot of claim 1, further comprising a video projector. [Vu teaches, (Vu, 0106, and figure 1A, Item 26), …”The head 16 also contains a display 26 used for facial animation, and which may be adapted for videoconferencing, multimedia applications, menu input, etc.”…]
Regarding claim 4, Vu discloses the following limitation: The robot of claim 1, further configured to answer user queries using the voice assistant and execute user commands. [Vu teaches, (Vu 0281), “The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
Regarding claim 5, Vu discloses the following limitation: The robot of claim 4, wherein a user command includes at least one of making a telephone call, controlling the TV, and providing a voice assistant function. [Vu teaches, (Vu, 0281), “The robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”] Also, [(Vu, 0223), “For an outgoing conference, i.e., one initiated by the resident, permissions to provide outgoing video may be provided at the call initiation sequence.”]
Regarding claim 6, Vu discloses the following limitations: The robot of claim 4, configured to move around the location as a response to a user command, [Vu teaches, (Vu 0230), “In this context, the robot may simply travel randomly or upon a directed path from room to room, but a 
and to stream local images to the TV. [Vu teaches, (0241), “The robot may also send streaming video to the resident as it moves throughout the home.”] Also, [(Vu, 0228), Once in an identified room (if permissions are appropriate), the robot may take a video or still image of the space, and either return to the resident to display this data, or send it remotely to the resident's computer, networked television, or personal digital assistant”…] 
Regarding claim 7, Vu discloses the following limitations: The robot of claim 1, configured to follow the user in the location using at least one of a camera, a microphone, [Vu teaches, (Vu 230), …“the robot may simply travel randomly or upon a directed path from room to room, but a preferred mode is for the robot to be guided from room to room, following the resident or caregiver into those areas that the robot is to work in.”…] also, [(Vu, 0281), …“the robot or other device may also use speech recognition to receive verbal remote control commands from the person, for example.”]
and another sensor and configured to determine if the user is well. [Vu teaches, (Vu 0160), “Circumstances that may require overriding of the privacy controller 352 may include a determination by the mobile robot that the resident has become non-responsive (and therefore possibly unconscious)”…]
Regarding claim 8, Vu discloses the following limitations: The robot of claim 1, further comprising one or more health status sensors, wherein a health status sensor includes at least one of a heart rate sensor, a temperature sensor, a blood pressure sensor, and a pulse oximeter; [Vu teaches, (Vu, 0126), “. Moreover, the robot R2 may include any appropriate sensors 122 or other accessories, such as a finger-cap heart-rate monitor, to provide medical feedback to a remote 
and wherein the robot is configured to determine if the 22Attorney Docket No. 020699-112710US Client Reference No. 201805922.01 user is well by measuring at least one of a user's heart rate, a user's temperature, and a user's blood pressure. [Vu teaches, (Vu 0160), “Circumstances that may require overriding of the privacy controller 352 may include a determination by the mobile robot that the resident has become non-responsive (and therefore possibly unconscious),”…] Also, [(Vu, 0261), …“For example, if Ann is the resident that is being cared for, then the robot may record Ann's average temperature using an IR sensor, etc.,”…] Also, [(Vu, 0049), “Also, the override unit may include a receiver for wirelessly receiving the override command from a remote caregiver. The mobile robot may attempt to locate the person when an incoming teleconferencing request is received. Also, the privacy controller may be overridden when the robot detects an emergency condition-for example, if a person appears to be passed out, in danger, sick, or if there's smoke or if a fire alarm has been triggered, etc.”…] It is implied that temperature (e.g. a fever), heart rate, or blood pressure can indicate if a person is well/sick, or not. 
Regarding claim 9, Vu discloses the following limitation: The robot of claim 1, further configured to dispense medication. [Vu teaches, (Vu, 0131), …”A variant R5 is essentially alike, but includes an extending or telescoping riser 13A (using telescoping barrels, jacks, screws, scissors, or an articulated and/or jointed arm), such that the medication dispenser 17”...] Also, [(Vu, 0267), ...”As discussed herein, regimen compliance, scheduling, interaction, reporting and all other compliance and medical reporting discussed herein, as supported by resident or patient finding, 
Regarding claim 10, Vu discloses the following limitation: The robot of claim 1, further configured to issue reminders. [Vu teaches, (Vu, 0267), “As discussed herein, regimen compliance, scheduling, interaction, reporting and all other compliance and medical reporting discussed herein, as supported by resident or patient finding, reminding, household navigation”…] Also, [(Vu, 0056), …” providing a reminder to the resident at a predetermined event during the compliance schedule,”…]
Regarding claim 11, Vu discloses the following limitation: The robot of claim 1, wherein communication shown on the primary display includes at least one of a reminder, an alert, a text message, an email, an electronic document, a video call, health status information, security information, and entertainment. [Vu teaches, (Vu, 0131), …“A variant R4 omits the display 26, 18 and dispenser 17, but still includes a navigation camera 28 and many remaining facilities. Such a robot R4, in omitting a display screen, may guide the resident to a set-top box STB and television for vide chat purposes. That is, for those robots which do not have a teleconferencing camera 28, or even for those that do, a set-top box STB may form a part of the robot system. The set-top box STB may be integrated with the robot base station or a separate component privileged on the robot base station network. As noted, the base station (and possibly the STB) are located in the home at the broadband ingress (typically cable, xDSL modem or fiber optic terminal, but also WA.sub.N wireless networks). As shown, the set-top box includes a teleconferencing camera directed toward a position in front of a TV upon which the set-top box STB is most likely positioned. Because a normal household television screen is much larger than any screen that can be carried by the robots R3-R7, in a teleconferencing mode (that may be treated as a regiment event for the purpose of scheduling and bringing the resident to a regiment compliance object--
Regarding claim 12, Vu discloses the following limitation: The robot of claim 1, configured to be taught by the user, through voice commands and local images, that an object comprises an object of interest. [Vu teaches, (Vu, 0048), …“In addition the mobile robot may further include a speech recognition unit for detecting spoken input, in which the permission to talk with the sensor and the input by the speech recognition unit. The mobile robot 1 may control or manipulate an object in the household of the person (for example, turning on a television at a certain time by using an on-board IR transmitter), or point to an object or location at a certain time of day, as components of robot operation.”]
Regarding claim 14, Vu discloses the following limitations: The robot of claim 1, wherein the robot further is configured to determine, remember and report a placement of an object of interest, wherein determining is performed using at least one of a location sensor, an infrared sensor, sonar, radar, LIDAR, another laser scanner, and the image recognition processor, [Vu teaches, (Vu, 0135), “FIGS. 4A and 4B illustrates an example in which object detection coverage is provided by a plurality of converging infrared emitter-sensor elements, arranged in zones. Of those sensors, several face down for cliff sensing, several face forward, some face backward, and a number are special configurations described herein. This sensor system may function alone, or, as an alternative, may function in combination with one or more bump switches for redundancy”…] Also, [(Vu, 0228), …“the robot may maintain a list of people or things that it is currently tracking within the environment (e.g., according to where they were observed last). By selecting one of those items, the resident may direct the robot to proceed to the location where the particular person or thing is located.”…]
and wherein remembering is performed using a non- transitory memory. [Vu teaches, (Vu, 0006), “In one aspect, the invention relates to a robot for regimen compliance management, including a processor, a memory accessible by the processor,”…] Also, [(Vu, 0267), …”It includes may include USB ports, an RJ-45 Ethernet network port, and embedded-class memory (64 MB) and processing (ARM processor, Linux OS).”]
Regarding claim 18, Vu discloses the following limitation: The robot of claim 1, further comprising monitoring a state of an object of interest using at least one of local images, remote images, and local sounds. [Vu teaches, (Vu, 0227), …” The web client may also draw and label figures or other markers for the resident or other entities within the house. Thus, the location of any identified person or thing within the house may be tracked. Such technology allows the resident or caregiver to monitor the location of objects, persons, or the like within the home, if these objects or persons are detectable to the robot (via tags or sufficient recognition resources).”…]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Wang et al, (US 20130304257 A1), hereinafter referred to as Wang.
Regarding claim 3, Vu discloses the following limitations: The robot of claim 1, wherein the robot accepts commands from an authorized being [Vu teaches, (Vu, 0141), …“However, as non-limiting examples, the robot 100 
and configured to allow the user to at least temporarily authorize another being. [Vu teaches, (Vu, 0033), …”(i) in an emergency condition detected by the robot or (ii) after a n authorized remote caregiver sends to the robot an authorization previously permitted by the resident”…
Although, Vu does not explicitly state it, the robot is can’t deny unauthorized access. Vu fails to disclose, …“and rejects commands from an unauthorized being”… However, [Wang teaches, (Wang, 0044), …” a remote station may route a message, command, etc. to the robot 12 which then forwards a message, command, etc. to the arbitrator 250 to determine whether the station should have access. The arbitrator 250 can then provide a reply message either granting or denying access to the robot.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the message command as disclosed in Wang to deny a user access to the robot. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Das et al, (US 10108850 B1), hereinafter referred to as Das.
Regarding claim 13, Vu fails to disclose the following limitation: The robot of claim 1, configured to determine that an object comprises an object of interest by applying deep-learning techniques on at least one of local images and local sounds. However, [Das teaches, (Das, Column 3, lines 35-44) “Embodiments provide for a novel technique for recognizing individuals (also referred to as “people”, “persons”, “humans”, “users”) from visual features of their bodies using computer vision and deep learning mechanism. For example, in one embodiment, embodiments 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the teachings of Das, and add the deep-learning algorithm to Vu’s robot to facility object detection. (See Das abstract) for this motivation.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Shiraishi, (US 20190130180 A1).
Regarding claim 15, Vu discloses the following limitation: The robot of claim 14, using the model of the location to determine if the placement is regular, and upon determining that the [Vu teaches, (Vu, 0228), …”the robot may maintain a list of people or things that it is currently tracking within the environment (e.g., according to where they were observed last).”…] Also, [(Vu 0268), …“In step RC-12, a human perceptible signal (recorded speech, synthesized speech, a displayed picture or displayed text, flashing or blinking lights, pointers, outlines, or highlights) is "sent" to the resident, and shows the resident the location where the medication is to be found”…]
placement is not regular”… However, [Shiraishi teaches, (Shiraishi, 0126, and figure 1), “The update method determination unit 406 may update information stored in the correspondence relation storage unit 404 when the operation recognition unit 401 determines that an object is picked up, and when a count of an object at a picked-up position becomes 0 as a result of subtraction from the count of the object at the position. For example, when a count of object “C” at object coordinates (1, 0) becomes 0 in display information stored in the display count storage unit 407, the update method determination unit 406 determines to update object coordinates (1, 0) promptly to “no object”. The correspondence relation update unit 405 updates a type of an object corresponding to object coordinates (1, 0) on a correspondence table 14 stored in the correspondence relation storage unit 404 to “no object”, on the basis of determination of the update method determination unit 406.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the teachings of Shiraishi, and add the object type identifying apparatus to Vu’s robot so that the robot is able to identify that the object is not at its location. 
Regarding claim 16, Vu discloses the following limitation: The robot of claim 15, wherein alerting the user comprises showing the user an [Vu teaches, (Vu, 0227), …”Thus, the location of any identified person or thing within the house may be tracked. Such technology allows the resident or caregiver to monitor the location of objects, persons, or the like within the home, if these objects or persons are detectable to the robot (via tags or sufficient recognition resources”…] Also, [(Vu 0268), …“In step RC-12, a human perceptible signal (recorded speech, synthesized speech, a displayed picture or displayed text, flashing or blinking lights, pointers, 
Vu fails to disclose: …“image with a timestamp”…However, [Shiraishi teaches, (Shiraishi, 077), “The update method determination unit 206 acquires, for example, camera images of a plurality of times captured by a stationary camera, and calculates a background difference of a target region in the image. At this time, the update method determination unit 206 may determine a time at which a certain amount or more of change is detected, as the update timing T102. Here, a target region may be, for example, a front face of a shelf on which an object is disposed, or may be an environment around a shelf.”]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the teachings of Shiraishi, and add the update method determination unit to Vu’s robot so that it can take images when a change is detected, such as moving an object from its location.  
Regarding claim 17, Vu discloses the following limitation: The robot of claim 15, further comprising leading the user to the placement. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vu in view of Rylskiy, (US 20170374397 A1).
Regarding claim 19, Vu discloses the following limitation: The robot of claim 18, wherein the object of interest is an appliance [Vu teaches, (Vu, 0048), …“In addition the mobile robot may further include a speech recognition unit for detecting spoken input, in which the permission to talk with the sensor and the input by the speech recognition unit. The mobile robot 1 may control or manipulate an object in the household of the person (for example, turning on a television at a certain time by using an on-board IR transmitter).”] Also, [(Vu, 0131), …“ the robot may bring the resident to the STB and TV for a videoconferencing session that takes advantage of a large screen (on the TV), stable acoustics (a microphone array on the STB that is not subject to motor and mechanical noise), stable AC power, a stable camera, and wired broadband access.”]
Vu fails to disclose: …” and wherein the robot determines a priority”… …” and a priority for displaying content”… However, [Rylskiy teaches, (Rylskiy, 0002), “In an aspect, a method may include or comprise: outputting, by a television receiver, particular programming content for display by a presentation device; monitoring, by the television receiver, a stream of metadata that is temporally synchronized to the particular programming content; and blocking, by the television receiver, output of a notification for display by the presentation device during the outputting of the particular programming content at a time and when a particular instance of metadata of the stream of metadata has a discrete value that is greater than or equal to a pre-defined and user-configurable threshold value.”] Also, [(Rylskiy, 0019), …”However, it is contemplated that the television receiver may optionally (indicated by intermittent line in FIG. 1) be programmed to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the teachings of Rylskiy, and add the contextual-sensitive notification parameter to Vu’s robot so that notifications can be ranked in order of importance and allow the robot to determine if it should interrupt television content to display the notification.  
Regarding claim 20, Vu discloses the following limitations: The robot of claim 19, wherein the state includes at least one of a finished task and a problem that requires user attention, [Vu teaches, (Vu, 0224), “The mobile robot may receive a conferencing request at step SV1 (for example, over a computer network using a wireless networking protocol, such as any standard IEEE 801.11 or 802.15, or BlueTooth, UWB or other impulse radio). The robot would then proceed to find or locate the resident at step SV2. Navigation sequences for resident searching and/or locating are described in more detail below. When the mobile robot finds the resident, it may issue an audible and/or visible query at step SV3, for example, "Shall I accept this conferencing request?". At step SV4, the mobile robot may monitor the microphone, camera 28, and/or other sensors for verbal, gestural, or other responses from the resident. Additionally, the resident may touch an "Accept" button on one of the robot's screens,”…]
Vu fails to disclose: 
and wherein the robot immediately displays the state on the TV if the priority for displaying the state on the TV is higher than the priority for displaying the content on the TV, and wherein the robot delays displaying the state on the TV if the priority for displaying the state on the TV is lower than the priority for displaying the content on the TV. However [Rylskiy teaches, (Rylskiy, 0002), “In an aspect, a method may include or comprise: outputting, by a television 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventions to modify the robot disclosed by Vu to incorporate the teachings of Rylskiy, and add the contextual-sensitive notification parameter to Vu’s robot so that notifications can be ranked in order of importance and allow the robot to determine if it should interrupt television content to display the notification.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN P VILLAMIL whose telephone number is (571)272-7903.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.V./Examiner, Art Unit 3666          
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666